 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGoodwill Industries of Southern California and LocalFreight Drivers Local 208, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Petitioner. Case 31-RC-3769August 23, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHERUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, by LocalFreight Drivers Local 208, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, a hearing was held beforeHearing Officer Trudi C. Ferguson. Following thehearing, and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Regional Director forRegion 31 transferred this proceeding to the Boardfor decision. Thereafter, the Employer filed a brief insupport of its position, and Goodwill Industries ofAmerica filed an amicus curiae brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby ap-proved.Upon the entire record in this case, the Board findsas follows:1. Goodwill Industries of Southern California isone of a nationwide network of approximately 160nonprofit and charitable organizations, each ofwhich is locally autonomous. Its purpose is toprovide rehabilitative work experience to personswhose physical, emotional, and social handicapsrender them ineligible for work in private competi-tive industry. By providing counseling and workexperience, Goodwill attempts to help these peopleovercome their disabilities and then to place themback in the competitive job market.To support this charitable enterprise and as anintegral part of its rehabilitative program, Goodwillmaintains a number of stores in which it sellsdiscarded clothing, furniture, appliances, etc., whichit collects from the community and repairs andrefurbishes at its plant. In this manner, 95 percent of' None of Goodwill's income is supplied by the Federal or stategovernments.2 The Rhode Island Catholic Orphan Asylum, a/k/a Str. Aloysius Home,224 NLRB 1344 (1976).231 NLRB No. 49Goodwill's income is generated; the other 5 percentconsists of monetary contributions from individuals,corporations, and foundations in the community.'Goodwill's annual revenue from its retail operationsexceeds $4 million. In addition, Goodwill purchasesgoods from outside the State of California valued inexcess of $2,000.The Employer contends that the Board shoulddecline to assert jurisdiction over its operations onthe grounds that it is a nonprofit charitable organiza-tion whose commercial activities are ancillary to itsrehabilitative objectives. However, as has by nowbeen firmly established, the Board no longer distin-guishes between profit and nonprofit organizationsfor jurisdictional purposes. No longer will the Boarddecline jurisdiction over a nonprofit organizationsolely on the basis of its charitable function orworthy purpose.2Consequently, since the Employerclearly satisfies our jurisdictional standards for retailenterprises, we find that it would effectuate thepolicies of the Act to assert jurisdiction herein.32. The parties stipulated, and we find, that thePetitioner is a labor organization within the meaningof the Act which claims to represent certainemployees of the Employer.3. The Petitioner seeks to represent a unitconsisting of all drivers, helpers, and mechanicsemployed by the Employer at its San FernandoRoad, Los Angeles, California, facility, excluding allother employees, office clerical employees, profes-sional employees, and guards and supervisors asdefined in the Act. The Employer argues that theBoard should not assert jurisdiction over thesepersons, on the ground that they are not employeeswithin the meaning of Section 2(3) of the Act.The Employer employs approximately 850 indivi-duals. Of that number, 100 are staff and supervisoryemployees who manage the Employer's operationand assist in the rehabilitative effort. These personshave no employment disabilities and are admittedlyemployees within the meaning of the Act. Another 80to 100 individuals are client trainees who are referredon a fee-paying basis by various state agencies forwork experience and vocational training. The re-maining individuals, 650 to 670 in number (whomthe Employer calls "clients") are handicappedpersons who constitute the chief beneficiaries of theEmployer's charitable endeavor. These individuals(hereafter called clients) are employed primarily inthe Employer's transportation and production de-partments. Petitioner's requested unit consists solelyof clients who work for the Employer's transporta-3 See Abilities and Goodwill, Inc., 226 NLRB 1224 (1976); The SalvationArmy, Inc., 225 NLRB 291 (1976); The Chicago Lighthousefor the Blindu 225NLRB 249 (1976); Carolina Supplies and Cement Co., 122 NLRB 88 (1958).536 GOODWILL INDUSTRIES OF SO. CALIF.tion department. (The transportation departmentcollects discarded items donated by members of thecommunity. The production department sorts thesediscards, disposes of the nonrepairable ones, andrepairs and refurbishes the others for sale in theEmployer's retail store outlets.)The record shows that clients are referred to'Goodwill from a variety of sources, including friends,churches, and government agencies. These clientshave in common the fact that they suffer from somesort of employment disability, whether it be a mentalor emotional disturbance, a physical defect, aneducational limitation, or a penal record. Afterreferral, the prospective client is interviewed abouthis background to determine the full extent of hisproblem so that he can be properly matched with ajob. If accepted, the client is given a physicalexamination, his handicaps are recorded on a cardfor the benefit of supervisory personnel, and he isplaced in a suitable job.Commensurate with its rehabilitative objective,Goodwill allows its clients to work at their own pace.They are paid the same hourly wage, are providedwith a life insurance policy, and get vacations basedon the length of their employment. Discipline is nothandled in the same manner as in private industry.When infractions occur, supervisory personnel sitdown with the client, talk to him, and try tounderstand what made him violate the regulations.Consequently, disciplinary discharges are rare. If aclient does not work out in one department, he isusually transferred to another in an attempt to findhim a proper employment niche.As part of its effort to foster dignity and self-confidence among its clients, Goodwill furnishesclients (in addition to employment) with rehabilita-tion, social service, vocational, medical, and legalcounseling. In addition, a client's progress andperformance are reviewed at least once a year.Goodwill's ultimate hope is that its clients will findemployment in private competitive industry. Toaccomplish this purpose, Goodwill employs a jobplacement specialist whose sole purpose is to findjobs for clients in the private market. Once a clientgets a job, he is sent out on a I-month trial basis. Theclient's old job is kept open for this period so that ifthe client is unable to adjust to outside employmenthe or she can return to this job. This feature ofGoodwill's program relieves pressure on the clientand encourages private employers to extend joboffers to clients which they might not otherwise bewilling to make.Despite this stated objective, however, Goodwilldoes not try to force its clients to leave. Many of theEmployer's clients suffer from disabilities which arenot readily curable. In recognition of this fact, 50percent of Goodwill's client jobs are reserved forextended employment of 2 years or more. The other50 percent of its employment openings are designat-ed for transitional relatively short-term employment.From the foregoing, it is clear that the Employer'sclients whom Petitioner seeks to represent areemployees in the generic sense of the term. Clientswork for a set number of hours a day, performfunctions which are of recognized economic value,and are paid for the performance of those functions.Nevertheless, it is equally clear that this employmentrelationship is different in many, if not most,significant respects from the normal employmentrelationship.The focus of Goodwill's employment concern isupon rehabilitating its clients and preparing them forwork in private competitive industry, not on produc-ing a product for profit. Prospective clients are"hired" not on the basis of their competence, but onthe basis of the severity of their impairments-presumably the more severe their impairment, themore likely they are to be hired. Wages are the sameregardless of the client's performance or tenure, andare as much an instrument of the rehabilitativeprocess as they are recompense for productiveactivity. In addition, clients are counseled ratherthan disciplined, are rarely, if ever, discharged, andare allowed to continue their employment as long asthey desire. The picture presented is thus that of anemployer whose primary objectives are the converseof a normal employer's objectives-so much so thatGoodwill might better be classified as a vocationalclinic than as a viable entrepreneurial concern.This unusual employer-client relationship presentsus with that rare, possibly nonrecurring, instancewhere an employer's concern for the welfare of hisemployees competes with, and in some sense displac-es, the union's ordinary concern for employee well-being. The Union's normal objective-that of secur-ing improved working conditions for the employees itrepresents-is here avowedly and convincingly em-braced by the Employer itself-with, however, adifference in emphasis as to how that goal should beaccomplished. To permit collective bargaining in thiscontext is to risk a harmful intrusion on therehabilitative process by the Union's bargainingdemands. For example, if the Union demandedhigher wages, this could well force the Employer toeither reduce its client work force or hire moreproductive workers-thus compromising the Em-ployer's rehabilitative efforts. Union demands forhigher benefits for senior employees might tempt theEmployer to reconsider its policy of keeping clientson as long as necessary. Conversely, union demandsfor unlimited employment tenure could prejudice theEmployer's efforts to provide charitable employment537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto as many disabled people as possible. Thecollective-bargaining process, in short, is likely todistort the unique relationship between Employerand client and impair the Employer's ability toaccomplish its salutary objectives.On the basis of the above considerations, we areconvinced that, although clients may arguably besaid to be employees within the meaning of the Act,it will not effectuate the purposes of the Act to assertjurisdiction over them. Accordingly, we shall dismissthe petition.4ORDERIt is hereby ordered that the petition before us be,and it hereby is, dismissed.MEMBER MURPHY, dissenting:I would not assert jurisdiction of this Employer forthe reasons stated in my and Member Penello'sdissenting opinion in Abilities and Goodwill, Inc., 226NLRB 1224 (1976). Accordingly, I also find itunnecessary to decide whether the Employer's clientsare employees within the meaning of Section 2(3) ofthe Act or whether it would effectuate the policies ofthe Act to direct an election in a unit comprised ofsuch clients.Because of our decision herein we do not address the Employer'salternative contention that the petitioned-for unit is too narrow in scope.538